Citation Nr: 0713984	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-38 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for degenerative joint 
disease of the left knee, status post partial medial 
meniscectomy from December 1, 2001?

2.  What evaluation is warranted for degenerative disc 
disease of the lumbar spine from December 1, 2001?

3.  What evaluation is warranted for degenerative disc 
disease with S1 radiculopathy from October 1, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran performed verified active duty from October 1989 
to November 2001.  

These matters come before the Board of Veterans' Appeals from 
rating decisions of July 2003 and August 2005 issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

As the veteran perfected appeals to the initial ratings 
assigned following the grant of service connection for the 
disorders now at issue, the Board has characterized these 
issues in accordance with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of compensation.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran's representative, as part of an April 2007 
Appellant's Brief, pointed out that the veteran had been most 
recently examined in October 2004.  He essentially argued 
that the veteran's applicable service-connected disorders 
have worsened since this examination, and, as such, the 
veteran should be afforded a new examination.  The Court has 
held that when a veteran-claimant alleges that his service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity). 
 Hence, the veteran should be scheduled for a new 
examination.

Review of the October 2004 VA fee-basis examination report 
also shows that additional magnetic resonance imaging testing 
was recommended in light of S1 radiculopathy which was found 
to be associated with the veteran's service-connected lumbar 
spine degenerative disk disease.  Such testing has not been 
accomplished, and further development is therefore in order.  

Further, review of the October 2004 VA fee-basis examination 
appears to show that the veteran's claims folder was not 
available to the examiner.  That is, the examiner never 
referred to the clinical evidence of record, but rather only 
to what the appellant told him.  Governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  38 C.F.R. § 3.326 (2006); Green v. Derwinski, 1 
Vet. App. 121 (1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 
497 (2006).  The notice should also, 
among other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claims.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to the claims on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the appellant.  If the RO is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.  If any 
identified Federal records are not 
secured the RO must prepare a written 
memorandum explaining what efforts have 
been undertaken to secure the records in 
question, and why further efforts would 
be futile.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with the a VA medical 
facility for the veteran to be afforded a 
VA orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and extent of his lumbosacral 
strain, to include the S1 radiculopathy; 
and the left knee degenerative joint 
disease.  Send the claims folder to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating lumbar and knee 
disorders must be accomplished and all 
clinical findings should be reported in 
detail.  A magnetic resonance imaging 
scan of the lumbar spine must be 
undertaken.  The rationale for all 
opinions expressed should be provided.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  If the 
appeal is denied in any part, the veteran 
and his representative should be provided 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant 


has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

